I concur in the judgment of affirmance. I disagree with Judge Fain's conclusion that the November 20, 1998, order is ambiguous. The order gave Black two options, neither of which he exercised. I am not persuaded that the November 20th order was ambiguous simply because it provided Black with options. I agree that a Civ.R. 70 motion is commended to the discretion of the trial court. The trial court acted within its discretion given the facts then before it, i.e. Black's removal of the offending pigs, in ordering the construction and maintenance of a proper fence before Black could reintroduce livestock upon the property. Therefore, I concur in the judgment of affirmance.
* * * * * * * * *